Citation Nr: 1402930	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-36 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 determination issued by the Atlanta Department of Veterans Affairs (VA) Regional Office (RO). 

In a September 2010 rating decision, the RO granted service connection for degenerative disc disease of the lumbosacral spine.  As this determination constitutes a full grant of the benefits sought as to that claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The Veteran presented testimony at an August 2013 travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the Veteran's claims file. 

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 


FINDINGS OF FACT

1.  In an unappealed rating decision dated October 1970, service connection for a left foot disability was denied on the basis that there was no evidence a currently disability of the foot.


2.  Evidence received since the October 1970 decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim. 

3.  Resolving all doubt in the his favor, the Veteran's claimed left foot disability, diagnosed as hallux valgus, is related to his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left foot disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for entitlement to service connection for hallux valgus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen and establish service connection for left foot disability, essentially arguing that he has experienced left foot pain since service.  See May 1970 claim, September 1989 private treatment record, September 2008 claim and August 2013 hearing transcript.  The record reflects that the Veteran has been provided all required notice in this matter, to include notice with respect to reopening previously denied claim and the effective-date and disability-rating elements of this claim.  See 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006), Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The evidence currently of record is also sufficient to substantiate the Veteran's claim.  No further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013). 


I.  Claim to Reopen

The Veteran filed his original claim of entitlement to service connection for a left foot disability in May 1970.  An October 1970 rating decision denied entitlement to service connection for left foot disability, stating (in pertinent part) that the Veteran did not have a diagnosis of a current left foot disability.  The Veteran did not appeal and this decision became final.  See 38 U.S.C.A. § 7105.

The evidence of record at the time of the October 1970 rating decision included service treatment records (STRs) which show the Veteran's complaints of left foot pain but no diagnosis of a left foot disability.  Also of record was an August 1970 VA examination report which notes that no left foot disability was found on examination.

Regarding the instant claim to reopen, evidence received subsequent to the October 1970 rating decision includes VA and private treatment records dated from November 1973 to July 2013 that note a diagnosis of hallux valgus.  Therefore, the evidence submitted since the final October 1970 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.1569(a); Shade v. Shinseki, 24 Vet. App. 110 (2010) (consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Accordingly, the claim is reopened.  

II.  Service Connection for Left Foot Disability

The Veteran was seen with complaints of left foot pain in service.  There is also ample evidence establishing that he has been diagnosed as having, and has been treated for, hallux valgus of the left foot.  The one remaining critical factor that must be met to establish service connection is the existence of a nexus between the current hallux valgus and service.  There is no medical opinion addressing this question.  

However, the record establishes that the Veteran has consistently since May 1970 (just days after his discharge) maintained that he has a left foot disability that was incurred service.  Moreover, he testified in August 2013 that he has had left foot pain since service.  The Board finds the Veteran's assertions of a left foot disability dating back to service to be credible.  His statements establish continuous and chronic symptoms such as to enable a grant of service connection for a left foot disability diagnosed as hallux valgus.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Charles v. Principi, 16 Vet. App. 370 (2002).

Resolving any doubt in the Veteran's favor, his claim for service connection for a left foot disability, diagnosed as hallux valgus is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the appeal to reopen service connection for a left foot disability is granted and the claim is reopened. 

Service connection for a left foot disability, diagnosed as hallux valgus, is granted. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


